Case 3:19-cv-00741-RCJ-CLB Document 41 Filed 06/23/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

SEAN KEALEY, 3:19-CV-0741-RCJ-CLB £

 

 

 

 

 

)
- ) Y_FILED RECEIVED
Plaintiff, ) MINUTE ORDER |___ ENTERED ___ SERVED ON
) ~ COUNSEUPARTIES OF RECORD
vs. ) June 23, 2020
) JUN 2 3 2020
CHRIS RUSSELL, )
) mn
CLERK US DISTRICT COURT
Defendants. ) DISTRICT OF NEVADA
) BY: DEPUTY

 

 

 

 

 

PRESENT: __ THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE
DEPUTY CLERK: LISA MANN REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING
COUNSEL FOR DEFENDANT(S): NONE APPEARING
MINUTE ORDER IN CHAMBERS:

On June 22, 2020, the plaintiff filed a motion to withdraw first amended complaint
(ECF No 40). Plaintiff's motion is GRANTED. Therefore, the first amended complaint
(ECF No. 39) is STRICKEN.

This case shall proceed with the operative complaint (ECF No. 1-1).
IT IS SO ORDERED.

DEBRA K. KEMPI, CLERK

By: Is/
Lisa Mann, Deputy Clerk
